UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.10549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* ­­ Lorus Therapetics Inc (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No.544192305 1. Name of Reporting Persons/ I.R.S. Identification Nos. of above persons (entities only). Susan Sweeney Hermon I.R.S. Identification No. – Not applicable 2. Check the Appropriate Box if a Member of a Group (a) o (b) o 3. SEC Use Only 4. Place of Organization Canadian Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o 11. Percent of Class Represented by Amount in Row (9) 3.2% 12. Type of Reporting Person : IN Page 2 of 5 pages Item 1. (a)Name of Issuer: Lorus Therapeutics Inc. (b)Address of Issuer's Principal Executive Offices: 2 Meridian Road, Toronto, Ontario, M9W 4Z7 Canada Item 2. (a) Names of Persons Filing: This filing statement is being filed by Susan Sweeney Hermon (“Hermon”); and is sometimes referred to as a Reporting Person. (b) Address of Principal Business Office or, if None, Residence: The residence address for the Reporting Person is 641 Acacia Avenue, Ottawa, ON, Canada, K1M 0M6 (c)Citizenship: Hermon is a Canadian citizen. (d)Title of Class of Securities: Common Stock, no par value (e)Cusip Number: Item 3.NA Item 4. Ownership (a)-(c)The responses of the Reporting Person to items 5 through 11 on the cover page are incorporated herein by reference.As of the close of business on December 31, 2012, the Reporting Person’s aggregate beneficial ownership of Common Stock, including an aggregate of 225,000 shares of Common Stock issuable upon the exercise of common stock warrants held by the Reporting Persons, was 1,365,834 shares.Of this amount, 183,124 shares of Common Stock were held by Hermon directly; 547,218 shares of Common Stock were held directly by the Estate of William Richard Hermon (the “Estate”); 137,890 shares of Common Stock were held by Gullrock Investments Inc. (”Gullrock”); 4,500 shares of Common Stock were held by 3780694 Canada Inc. (“3780694”); and 493,102 shares of Common Stock were held by Ficor Resources Inc., (“Ficor”).The foregoing amounts include: 75,000, 50,000, 50,000, nil and 50,000 shares issuable upon the exercise of common stock warrants owned by Hermon, the Estate, Gullrock, 3780694 and Ficor, respectively. Page 3 of 5 pages Hermon exercises sole voting and dispositive power over shares of Common Stock held by each of Hermon, the Estate, Gullrock and 3780694, respectively. Gullrock and 3780694 are investment holding companies controlled by the Estate, for which Hermon serves as a Trustee. Hermon has beneficial ownership (but not voting and dispositive power) over shares of Common Stock held by Ficor, an investment holding company. Hermon is a beneficiary of the Estate which owns a non-controlling equity interest in Ficor. Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following x. Item 6.Ownership of More than Five Percent on Behalf of Another Person. NA Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. See Item 4 above. Item 8.Identification and Classification of Members of the Group NA Item 9.Notice of Dissolution of Group NA Item 10.Certification (a)NA (b) By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 4 of 5 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:January 28, 2013 s/ Susan Sweeney Hermon Susan Sweeney Hermon Page5 of 5 pages
